DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the term “a processor” refers to both “a processor adapted to construct a surface model…” and “a processor adapted to stitch image data…”; examiner recommends amending the limitation “a processor adapted to stitch image data…” to recite “wherein the processor adapted to stitch image data” to make clear there is a singular processor carrying out both limitations. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the limitation “acquiring image data of a structure of interest of the subject beneath a surface of the subject using the imaging transducer of the probe with the placed on or near the surface of the subject” should recite “acquiring image data of a structure of interest of the subject beneath a surface of the subject using the imaging transducer of the probe placed on or near the surface of the subject.” Appropriate correction is required.
Claim 11 is objected to because of the following informalities: the limitation “…to implement the method of any one of claims 8” should recite “…to implement the method of claim 8.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “computer program code means” in claim 11.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 is indefinite due to improper antecedent basis. The limitation “a probe adapted to be placed on or near the surface of a subject” should recite “a probe adapted to be placed on or near a surface of a subject.” The limitation “a second camera adapted to acquire complementary information from the environment at a greater distance than the distance between the first camera and the surface” should recite “a second camera adapted to acquire complementary information from an environment at a greater distance than a distance between the first camera and the surface.” The limitation “a processor adapted to stitch image data” should recite “a processor adapted to stitch the image data.” Appropriate correction is required.
Claim 1 is indefinite due to the limitation “wherein the imaging transducer, the first camera, and second camera have fixed positional relationship with respect to the probe” being unclear. The probe is defined as comprising the imaging transducer, the first camera, and the second camera, so it is unclear how the three components making up the probe are in a fixed positional relationship with respect to the probe (essentially with respect to themselves as components). The probe is not a separate device distinct from the imaging transducer, the first camera, and the second camera. Appropriate correction is required.
Claim 1 is further indefinite due to the limitation “a processor adapted to construct a surface model of (i) the surface shape and texture of the surface based on the images of the surface and (ii) the environment based on the second camera complementary information” being unclear. It is unclear if there a single surface model constructed from both the images of the surface from the first camera and the environment from the second camera or two separate surface models. Examiner is interpreting the surface model as a single model and recommends amending the limitation to recite “a processor adapted to construct a surface model of (i) the surface shape and texture of the surface based on the images of the surface with (ii) the environment based on the second camera complementary information.” Appropriate correction is required.
Claim 1 is further indefinite due to the limitation “track the position and/or orientation of the probe on the surface based on the surface model” being unclear. Page 5, lines 23-24 of the present application specification recites “the construction of the surface model and the position tracking take place simultaneously as part of the image data processing.” Page 7, lines 32-34 of the present application specification recites “the SLAM algorithm can use images from the camera 14 and the image data from the ultrasound head 13 to localize the probe 12 in space (i.e. on the subject’s surface) while simultaneously creating a map (i.e. of the subject’s skin). It is unclear, in light of the specification, how tracking of the position/orientation of the probe on the surface is done based on the surface model, rather than being done simultaneously to creating the surface model. Appropriate correction is required.
Claim 2-6 are indefinite due to improper antecedent basis. The limitation “A system as claimed in claim 1” should recite “The system as claimed in claim 1.” Appropriate correction is required.
Claim 8 is indefinite due to improper antecedent basis. The limitation “using the second camera to acquire complementary information from the environment at a greater distance than the distance between the first camera and the surface” should recite “using the second camera to acquire complementary information from an environment at a greater distance than a distance between the first camera and the surface.” Appropriate correction is required.
Claims 9-10 are indefinite due to improper antecedent basis. The limitation “A method as claimed in claim 8,” should recite “The method as claimed in claim 8,”.  Appropriate correction is required.
Claim 11 recites the limitation “computer program code means” which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Claim 11 recites “when said program is run on a computer, to implement the method of any of claims 8.”  It is not clear which of the limitations of claim 8 are included in claim 11.  The Examiner recommends copying the required limitations from claim 8 into claim 11
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. Dependent claim 7 is rejected as dependent upon a rejected base claim and failing to cure the deficiencies of said base claim. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.  Claim 11 recites “a computer program comprising computer code means, which is adapted, when said program is run on a computer, to implement the method of any one of claims 8” and thus is claimed as a software product without sufficient structural limitations. The broadest reasonable interpretation of the term “a computer program comprising computer code means” encompasses software. “Software” does not fall within at least one of the four categories of patent eligible subject matter.
The Official Gazette Notice 1351 OG 212 dated February 23, 2010, states, “The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.” “A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.” Claim 11 recites “a computer program comprising computer code means” which covers transitory signals, and therefore software. Examiner recommends amending the limitation to recite “non-transitory computer storage medium comprising a computer program” rather than “computer code means.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, and 11 are rejected under 35 U.S.C 103 as being unpatentable over non-patent literature “Probe localization for freehand 3D ultrasound by tracking skin features" International Conference on Medical Image Computing and Computer-Assisted Intervention; Springer, Cham, 2014 (Sun et al.) (hereinafter Sun), in view of U.S. Patent No.: 10,588,595 (Vignon et al.) (hereinafter Vignon), and in further view of U.S. Patent Application Publication No.: 20150055839 (Wu et al.) (hereinafter Wu).
Regarding claim 1, Sun teaches an imaging system comprising: (Sun, page 1, abstract, lines 4-8: “in this paper, a highly cost-effective and miniature-mobile system is described for 6-DoF probe localization that is robust to rigid patient motion; in this system, skin features in the scan region are recorded at each ultrasound scan acquisition by a lightweight camera rigidly mounted to the probe”)
a probe adapted to be placed on or near the surface of a subject to acquire image data of a structure of interest of the subject beneath the surface, wherein the probe comprises: (Sun, page 2, FIG. 1, lines 1-2: “the US probe with a rigidly mounted camera for recording skin features during a freehand US scan” (see FIG. 1); Sun, page 2, para. 2, lines 6-8: “first, the probe is tracked by using natural skin features instead of artificial features”)
an imaging transducer for obtaining the image data (Sun, page 2, FIG. 1, lines 1-2: “the US probe with a rigidly mounted camera for recording skin features during a freehand US scan” (see FIG. 1); Sun, page 2, para. 3, lines 6-8: “camera frames and 2D US scans were acquired synchronously at around 10 frames per second using the Terason t3000 ultrasound scanning system”);
a first camera adapted to acquire images of the surface (Sun, page 2, para. 3, lines 1-4: “a lightweight, low-cost camera (Macally IceCam2) is mounted to a linear array US probe for tracking skin features, as shown in Fig. 1(a); the camera is focused at the skin surface from about 27 mm above, and has a 640×480 field of view (FOV), which maps to around 28×21 mm on the skin”); and
a processor adapted to construct a surface model of (i) the surface shape and texture of the surface based on the images of the surface (Sun, page 3, para. 2, lines 1-3: “the skin features recorded in freehand scanning are used to map the skin surface and estimate the 6-DoF camera pose corresponding to each 2D US scan, which is a process often called visual SLAM (Simultaneous Localization and Mapping)”; Sun, page 3, para. 3: “Visual SLAM is initialized by two-frame stereo; SIFT feature correspondences between the two frames are first found; based on the correspondences, the relative pose between the two frames is robustly estimated by applying the five-point algorithm within a RANSAC scheme; the 3D skin map points are then computed by triangulating the feature correspondences; these two initial frames form the “keyframes” for future map extension”) 
and track the position and/or orientation of the probe on the surface based on the surface model (Sun, page 2, para. 2, lines 4-10: “from the video of skin features, a skin map is built and the probe pose corresponding to each camera frame is estimated … first, the probe is tracked by using natural skin features instead of artificial features … second, a Bayesian framework is formulated to fuse information from a motion model, camera frames, and US scans for optimal pose estimation”).
Sun fails to teach 
a second camera, adapted to acquire complementary information from the environment at a greater distance than the distance between the first camera and the surface, wherein the imaging transducer, the first camera and second camera have fixed positional relationship with respect to the probe; and 
Vignon teaches
a second camera, adapted to acquire complementary information from the environment at a greater distance than the distance between the first camera and the surface, wherein the imaging transducer, the first camera and second camera have fixed positional relationship with respect to the probe; (Vignon, col. 10, lines 12-28: “two cameras 550, 552, serving as optical sensors, are aimed both at the base 553 of a needle 554 and at a probe 556, and are therefore disposed with respect to the needle for sensing its location/orientation; indicia are provided around the periphery of the probe 556, near a transducer array 558, and optionally around the base 553 of the needle 554; the location and orientation of both cameras 550, 552, and images from the cameras, are supplied to an estimation and initialization module 563”; see FIG. 5B; cameras 550 and 552 are included as part of the overall probe system 556 connected to the probe 556 through estimation and initialization module 563 and beamformer 562; camera 552 would have a greater distance than the distance between the camera recited in Sun and the surface if the camera 552 of Vignon was added to the imaging system of Sun)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add the second camera as shown in Vignon, into the probe of Sun.
The suggestion/motivation for doing so would have been having multiple cameras to acquire images of both the anatomical surface of the subject and the surrounding environment outside the anatomical surface, which leads to more accurate surface modeling when both sets of images are used as input to the surface modeling algorithm (i.e. visual SLAM).
Sun, in view of Vignon, teaches
a processor adapted to construct a surface model of (ii) the environment based on the second camera complementary information (Sun discloses a first camera adapted to acquire images of the surface, a processor adapted to construct a surface model of (i) the surface shape and texture of the surface based on the images of the surface; Vignon discloses a second camera, adapted to acquire complementary information from the environment at a greater distance than the distance between the first camera and the surface; the combination of the processor, first camera, and surface model creation capabilities of Sun, with the second camera of Vignon, may be used to create a surface model of the environment along with the surface).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to then modify the processor of Sun, utilizing a visual SLAM algorithm, to be adapted to construct a surface model of the environment based on the second camera complementary information by using images of the environment captured by the second camera as shown in Vignon. Sun discloses using all images from a single camera to create a surface model and with the addition of images from a second camera of Vignon, the combination of sun and Vignon would teach creating a surface model using images from both cameras.
The suggestion/motivation for doing so would have been accurate surface modeling when both sets of images from both cameras are used as input to the surface modeling algorithm (i.e. visual SLAM). 
Sun, in view of Vignon, fails to teach 
a processor adapted to stitch image data acquired at different positions and/or orientations based on the tracked position and/or orientation of the probe.
Wu teaches 
a processor adapted to stitch image data acquired at different positions and/or orientations based on the tracked position and/or orientation of the probe (Wu, page 1, abstract, lines 1-15: “the present invention achieves reliable and effective stitching of ultrasound scans (i.e. ultrasound images comprised from a plurality of individual ultrasound scan lines); the present invention uses an intelligent weighting technique to achieve seamless stitching of a series of ultrasound slices (or swatches, i.e. ultrasound images produced by individual passes of an ultrasound scanning wand) that scan the same section plane with overlapping passes (i.e. the slices overlap each other); the preferred embodiment combines constraints from the spatial domain and the gradient domain, and further incorporates image statistics across the whole sequence of ultrasound images that are to be stitched”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the processor of Sun, in view of Vignon, to be adapted to stitch image data acquired at different positions and/or orientations, as taught by Wu, based on the tracked position and/or orientation of the probe, taught by Sun, in view of Vignon.
The suggestion/motivation for doing so would have been matching the tracking of the position and/or orientation of the probe on the surface of the subject based on the surface model, together with the acquired image data of the structure of interest of the subject beneath the surface, which may then be easily displayed.
Therefore, it would have been obvious to combine Sun, Vignon, and Wu to obtain the invention as specified in claim 1.
Regarding claim 2, Sun, in view of Vignon, and in view of Wu, teaches a system as claimed in claim 1, wherein the probe comprises, as the imaging transducer: an ultrasound transducer; or a single-photon emission computed tomography (SPECT) imaging device; or an X-ray unit (Sun, page 2, FIG. 1, lines 1-2: “the US probe with a rigidly mounted camera for recording skin features during a freehand US scan”; see FIG. 1).
Regarding claim 3, Sun, in view of Vignon, and in view of Wu, teaches a system as claimed in claim 1, wherein: the image data comprises 2D images (Sun, para. 2, lines 1-3: “the skin features recorded in freehand scanning are used to map the skin surface and estimate the 6-DoF camera pose corresponding to each 2D US scan, which is a process often called visual SLAM (Simultaneous Localization and Mapping)”) and the stitched image data comprises a 2D image with a larger field of view (Wu, page 1, abstract, lines 1-15: “the present invention achieves reliable and effective stitching of ultrasound scans (i.e. ultrasound images comprised from a plurality of individual ultrasound scan lines); the present invention uses an intelligent weighting technique to achieve seamless stitching of a series of ultrasound slices (or swatches, i.e. ultrasound images produced by individual passes of an ultrasound scanning wand) that scan the same section plane with overlapping passes (i.e. the slices overlap each other); the preferred embodiment combines constraints from the spatial domain and the gradient domain, and further incorporates image statistics across the whole sequence of ultrasound images that are to be stitched”; Wu, page 1, para. [0009], lines 1-3: “the ability to stitch together multiple ultrasound images from multiple passes to create a larger ultra sound image is therefore beneficial”); or the image data comprises 2D images and the stitched image data comprises a 3D image of a 3D volume.
Regarding claim 4, Sun, in view of Vignon, and in view of Wu, teaches a system as claimed in claim 1, wherein the processor of the probe is adapted to construct the surface model of the subject using a simultaneous localization and mapping (SLAM) algorithm (Sun, page 3, para. 2, lines 1-3: “the skin features recorded in freehand scanning are used to map the skin surface and estimate the 6-DoF camera pose corresponding to each 2D US scan, which is a process often called visual SLAM (Simultaneous Localization and Mapping)”).
Regarding claim 5, Sun, in view of Vignon, and in view of Wu, teaches a system as claimed in claim 1, wherein the first and/or second camera comprises an optical, near-infrared, or hyperspectral camera (Sun, page 2, para. 3, lines 1-4: “a lightweight, low-cost camera (Macally IceCam2) is mounted to a linear array US probe for tracking skin features, as shown in Fig. 1(a); the camera is focused at the skin surface from about 27 mm above, and has a 640×480 field of view (FOV), which maps to around 28×21 mm on the skin”; the Macally IceCam 2 is a video web optical camera).
Regarding claim 8, Sun teaches an imaging method that uses a probe which comprises an imaging transducer and first Sun, page 1, abstract, lines 4-8: “in this paper, a highly cost-effective and miniature-mobile system is described for 6-DoF probe localization that is robust to rigid patient motion; in this system, skin features in the scan region are recorded at each ultrasound scan acquisition by a lightweight camera rigidly mounted to the probe”; Sun, page 2, FIG. 1, lines 1-2: “the US probe with a rigidly mounted camera for recording skin features during a freehand US scan” (see FIG. 1); Sun, page 2, para. 3, lines 6-8: “camera frames and 2D US scans were acquired synchronously at around 10 frames per second using the Terason t3000 ultrasound scanning system”)
acquiring image data of a structure of interest of the subject beneath a surface of the subject using the imaging transducer of the probe with the placed on or near the surface of the subject (Sun, page 2, FIG. 1, lines 1-2: “the US probe with a rigidly mounted camera for recording skin features during a freehand US scan” (see FIG. 1); Sun, page 2, para. 2, lines 6-8: “first, the probe is tracked by using natural skin features instead of artificial features”);
acquiring images of the surface with the first camera (Sun, page 2, para. 3, lines 1-4: “a lightweight, low-cost camera (Macally IceCam2) is mounted to a linear array US probe for tracking skin features, as shown in Fig. 1(a); the camera is focused at the skin surface from about 27 mm above, and has a 640×480 field of view (FOV), which maps to around 28×21 mm on the skin”);
in the probe, processing the acquired image data from the probe and the acquired images from the first and second cameras, the processing comprising constructing a surface model of (i) the surface shape and texture of the surf ace based on the images of the surface (Sun, page 3, para. 2, lines 1-3: “the skin features recorded in freehand scanning are used to map the skin surface and estimate the 6-DoF camera pose corresponding to each 2D US scan, which is a process often called visual SLAM (Simultaneous Localization and Mapping)”; Sun, page 3, para. 3: “Visual SLAM is initialized by two-frame stereo; SIFT feature correspondences between the two frames are first found; based on the correspondences, the relative pose between the two frames is robustly estimated by applying the five-point algorithm within a RANSAC scheme; the 3D skin map points are then computed by triangulating the feature correspondences; these two initial frames form the “keyframes” for future map extension”)
and tracking the position and/or orientation of the probe on the surface based on the constructed surface model (Sun, page 2, para. 2, lines 4-10: “from the video of skin features, a skin map is built and the probe pose corresponding to each camera frame is estimated … first, the probe is tracked by using natural skin features instead of artificial features … second, a Bayesian framework is formulated to fuse information from a motion model, camera frames, and US scans for optimal pose estimation”).
Sun fails to teach
using the second camera to acquire complementary information from the environment at a greater distance than the distance between the first camera and the surface; and 
Vignon teaches
using the second camera to acquire complementary information from the environment at a greater distance than the distance between the first camera and the surface (Vignon, col. 10, lines 12-28: “two cameras 550, 552, serving as optical sensors, are aimed both at the base 553 of a needle 554 and at a probe 556, and are therefore disposed with respect to the needle for sensing its location/orientation; indicia are provided around the periphery of the probe 556, near a transducer array 558, and optionally around the base 553 of the needle 554; the location and orientation of both cameras 550, 552, and images from the cameras, are supplied to an estimation and initialization module 563”; see FIG. 5B; cameras 550 and 552 are included as part of the overall probe system 556 connected to the probe 556 through estimation and initialization module 563 and beamformer 562; camera 552 would have a greater distance than the distance between the camera recited in Sun and the surface if the camera 552 of Vignon was added to the imaging system of Sun).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add the second camera as shown in Vignon, into the probe of Sun. Further, it would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to then modify the processor of Sun, utilizing a visual SLAM algorithm, to be adapted to construct a surface model of the environment based on the second camera complementary information by using images of the environment captured by the second camera as shown in Vignon.
The suggestion/motivation for doing so would have been having multiple cameras to acquire images of both the anatomical surface of the subject and the surrounding environment outside the anatomical surface, which leads to more accurate surface modeling when both sets of images are used as input to the surface modeling algorithm (i.e. visual SLAM).
Sun, in view of Vignon, teaches
constructing a surface model of the environment based on the second camera complementary information (Sun discloses a first camera adapted to acquire images of the surface, a processor adapted to construct a surface model of (i) the surface shape and texture of the surface based on the images of the surface; Vignon discloses a second camera, adapted to acquire complementary information from the environment at a greater distance than the distance between the first camera and the surface; the combination of the processor, first camera, and surface model creation capabilities of Sun, with the second camera of Vignon, may be used to create a surface model of the environment along with the surface).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to then modify the processor of Sun, utilizing a visual SLAM algorithm, to be adapted to construct a surface model of the environment based on the second camera complementary information by using images of the environment captured by the second camera as shown in Vignon. Sun discloses using all images from a single camera to create a surface model and with the addition of images from a second camera of Vignon, the combination of sun and Vignon would teach creating a surface model using images from both cameras.
The suggestion/motivation for doing so would have been accurate surface modeling when both sets of images from both cameras are used as input to the surface modeling algorithm (i.e. visual SLAM).
Sun, in view of Vignon, fails to teach 
stitching the acquired image data based on the tracked position and/or orientation of the probe.
Wu teaches 
stitching the acquired image data based on the tracked position and/or orientation of the probe (Wu, page 1, abstract, lines 1-15: “the present invention achieves reliable and effective stitching of ultrasound scans (i.e. ultrasound images comprised from a plurality of individual ultrasound scan lines); the present invention uses an intelligent weighting technique to achieve seamless stitching of a series of ultrasound slices (or swatches, i.e. ultrasound images produced by individual passes of an ultrasound scanning wand) that scan the same section plane with overlapping passes (i.e. the slices overlap each other); the preferred embodiment combines constraints from the spatial domain and the gradient domain, and further incorporates image statistics across the whole sequence of ultrasound images that are to be stitched”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the processor of Sun, in view of Vignon, to be adapted to stitch image data acquired at different positions and/or orientations, as taught by Wu, based on the tracked position and/or orientation of the probe, taught by Sun, in view of Vignon.
The suggestion/motivation for doing so would have been matching the tracking of the position and/or orientation of the probe on the surface of the subject based on the surface model, together with the acquired image data of the structure of interest of the subject beneath the surface, which may then be easily displayed.
Therefore, it would have been obvious to combine Sun, Vignon, and Wu to obtain the invention as specified in claim 8.
Regarding claim 9, Sun, in view of Vignon, and in view of Wu, teaches a method as claimed in claim 8, wherein the constructing of the surface model of the subject uses a simultaneous localization and mapping (SLAM) algorithm (Sun, page 3, para. 2, lines 1-3: “the skin features recorded in freehand scanning are used to map the skin surface and estimate the 6-DoF camera pose corresponding to each 2D US scan, which is a process often called visual SLAM (Simultaneous Localization and Mapping)”).
Regarding claim 11, Sun, in view of Vignon, and in view of Wu, teaches a computer program comprising computer program code means, which is adapted, when said program is run on a computer, to implement the method of any of claims 8 (computer programming and computer code means such as a non-transitory computer readable medium are inherent to the imaging system recited in Sun; see claim 1).
Claims 6 and 10 are rejected under 35 U.S.C 103 as being unpatentable over Sun, in view of Vignon, in view of Wu, and further in view of U.S. Patent Application Publication No.: 20180049622 (Ryan et al.) (hereinafter Ryan).
Regarding claim 6, Sun, in view of Vignon, and in view of Wu, teaches a system as claimed in claim 1.  
Sun, in view of Vignon, and in view of Wu, fails to teach 
a display device, wherein the processor is adapted to represent the images of the surface of the subject and the image data in registration using the display device.
Ryan teaches
a display device, wherein the processor is adapted to represent the images of the surface of the subject and the image data in registration using the display device (Ryan, page 9, para. [0017]: “FIG. 31 depicts an exemplary embodiment of a MXUI shown to the user 106 via the display device 104 during registration of a spine with ultrasound … the ultrasound probe 3104 is moved over the surface of the patient 3100 to scan the region of interest; the software combines the 2D image data with the six degree of freedom pose information of the ultrasound probe 3104 relative to the anatomy marker 1300 to generate a virtual model 3108 representing the surface of the vertebrae of interest … alternatively, any appropriate features which are visible on an ultrasound scan can be utilized or the position of the virtual model can be relative to the surface of the patient as determined by SLAM … ultrasound can similarly be used in this way to generate models of anatomy of interest such as, but not limited to, bony structures, nerves and blood vessels; registration of any anatomy can be achieved”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add the display device of Ryan to the imaging system of Sun, in view of Vignon, and in view of Wu; and by modifying/adapting the processor of Sun, in view of Vignon, and in view of Wu, to represent the images of the surface of the subject and the image data in registration, as taught by Ryan.
The suggestion/motivation for doing so would have been giving a user the ability, during viewing, to know what part of an anatomical surface of the subject matches the beneath-the-surface image data of the subject acquired from the transducer.
Therefore, it would have been obvious to combine Sun, Vignon, Wu, and Ryan to obtain the invention as specified in claim 6.
Regarding claim 10, Sun, in view of Vignon, and in view of Wu teach a method as claimed in claim 8.
Sun, in view of Vignon, and in view of Wu fails to teach 
displaying the signal from the first camera and the signal from the probe simultaneously using the display device.
Ryan teaches
displaying the signal from the first camera and the signal from the probe simultaneously using the display device (Ryan, page 9, para. [0017]: “FIG. 31 depicts an exemplary embodiment of a MXUI shown to the user 106 via the display device 104 during registration of a spine with ultrasound … the ultrasound probe 3104 is moved over the surface of the patient 3100 to scan the region of interest; the software combines the 2D image data with the six degree of freedom pose information of the ultrasound probe 3104 relative to the anatomy marker 1300 to generate a virtual model 3108 representing the surface of the vertebrae of interest … alternatively, any appropriate features which are visible on an ultrasound scan can be utilized or the position of the virtual model can be relative to the surface of the patient as determined by SLAM … ultrasound can similarly be used in this way to generate models of anatomy of interest such as, but not limited to, bony structures, nerves and blood vessels; registration of any anatomy can be achieved”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add the step of displaying the signal from the first camera and the signal from the probe simultaneously using the display device, as taught by Ryan, to the imaging method as taught by Sun, in view of Vignon, and in view of Wu.
The suggestion/motivation for doing so would have been giving a user the ability, during viewing, to know what part of an anatomical surface of the subject matches the beneath-the-surface image data of the subject acquired from the transducer.
Therefore, it would have been obvious to combine Sun, Vignon, Wu, and Ryan to obtain the invention as specified in claim 10.
Claim 7 is rejected under 35 U.S.C 103 as being unpatentable over Sun, in view of Vignon, in view of Wu, and further in view of U.S. Patent Application Publication No.: 20130218024 (Boctor et al.) (hereinafter Boctor).
Regarding claim 7, Sun, in view of Vignon, and in view of Wu, teaches the imaging system as claimed in claim 1.
Sun, in view of Vignon, and in view of Wu, fails to teach a treatment system comprising: an interventional treatment system for use in conjunction with the imaging system.
Boctor teaches 
a treatment system comprising: an interventional treatment system for use in conjunction with the imaging system (Boctor, page 7, para. [0065]: “FIG. 1 is an illustration of an embodiment of an augmentation device 100 for an imaging system according to an embodiment of the current invention; the augmentation device 100 includes a bracket 102 that is structured to be attachable to an imaging component 104 of the imaging system; in the example of FIG. 1, the imaging component 104 is an ultrasound probe and the bracket 102 is structured to be attached to a probe handle of the ultrasound probe … the bracket 102 can be structured to be attachable to other handheld instruments for image-guided surgery, such as surgical orthopedic power tools or stand-alone handheld brackets, for example”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add the interventional treatment system of Boctor for use in conjunction with the imaging system as taught by Sun, in view of Vignon, and in view of Wu, to form a treatment system.
The suggestion/motivation for doing so would have been having a subject stay in a single location for imaging and treatment.
Therefore, it would have been obvious to combine Sun, Vignon, Wu, and Boctor to obtain the invention as specified in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662